Citation Nr: 1037386	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from January 1993 to 
June 2001 and from August 2004 to August 2005.  He also had 
service in the Army Reserve.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied a claim for 
service connection for PTSD.  

In July 2010, the Veteran testified at a Board hearing before the 
undersigned.  A copy of the transcript has been associated with 
the file.  


FINDINGS OF FACT

1.  The Veteran participated in combat.  

2.  The preponderance of the evidence shows that the Veteran has 
PTSD that is related to his service.  


CONCLUSION OF LAW

PTSD was incurred by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether the notice and development requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied for the Veteran's claim for service connection, the 
Board concludes that the law does not preclude it from 
adjudicating the Veteran's claim.  The Board is taking action 
favorable to the Veteran by granting service connection for PTSD.  
A decision at this point poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
agency of original jurisdiction (AOJ) will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition to the general requirements for service connection, 
service connection for PTSD requires:  (1) medical evidence 
diagnosing this disability in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a link between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  Under 
§ 3.304(f), part (1) deals with a situation where PTSD is 
diagnosed during active duty service.  Id.  Part (2) of 
§ 3.304(f) covers a situation where the evidence shows a veteran 
served in combat: 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

Additionally, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  The final rule amends 38 C.F.R. 
§ 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) 
as paragraphs (f)(4) and (f)(5), respectively, and by adding a 
new paragraph (f)(3) that reads as follows:  

(f)(3)  If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military 
or terrorist activity" means: that a veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.  

Id. at 39852.  Parts (4) and (5) address prisoners of war and 
allegations of in-service personal assault.  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited within).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 
1 Vet. App. 190, 192-193 (1991).  

When the claim is in equipoise, the reasonable doubt rule is for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

The Board finds that service connection for PTSD is warranted and 
bases this finding mainly on a nexus opinion December 2007 letter 
from Dr. Stone, a Co-Director a PTSD Clinical Team and a March 
1994 service personnel record regarding a recommendation for the 
Army Commendation Medal (ARCOM).  The Board also finds 
significant the DD 214 or certificate of discharge from August 
2004 to August 2005 which shows the Veteran served in an imminent 
danger pay area in Iraq from August 2004 to July 2005.  

The December 2007 letter from Dr. Stone shows that the Veteran 
has been in treatment since four months from returning from Iraq.  
It also acknowledged the Veteran's service in Somalia and 
assignments in dangerous situations.  Specifically, the Veteran's 
time spent under enemy fire is referenced.  Dr. Stone described 
the Veteran's symptoms and stated that the Veteran fully met all 
criteria for a diagnosis of PTSD.  He was being treated with 
group and individual psychotherapy and was  o n medication.  

The March 1994 recommendation record for the Army Commendation 
Medal shows that during service in Somalia, the Veteran was sent 
on numerous day and night reconnaissance missions and inserted 
into hostile areas to gather intelligence.  He performed "cordon 
and search missions", many under direct enemy fire.  He escorted 
two platoons to aid the Pakistani Army and "recovered an 
ambulance while under constant direct and indirect sniper fire."  
His commanding officers described him as "[a]n outstanding 
junior leader who takes point man as a way of life" and as a 
"[d]eserving soldier!"  The March 1994 recommendation record is 
significant because it corroborates the Veteran's reported 
stressors in his August 2006 claim and his November 2006 typed 
statement.  

All of the Veteran's service treatment records from his entire 
time in service were not available, but those that were available 
also tended to support the claim.  The Veteran's personnel 
qualification record showed service in Somalia from April 1993 to 
February 1994 and service in Haiti from September 1994 to 
December 1994.  In a June 1995 tuberculosis interview record, the 
Veteran reported service in Haiti, Somalia, and Panama.  

Complete VA records were not associated with the file, but 
available records also tended to support the claim.  In addition 
to Dr. Stone's letter, a letter from Dr. Sayers, the Veteran's 
treating psychologist, was also in the file.  This letter 
referred to the Veteran's PTSD symptoms and refers to the 
Veteran's traumatic deployment to Iraq.  A March 2007 VA primary 
care note describes PTSD symptoms by a nurse practitioner and 
Ph.D.  

Other records in the file also positively support the claim.  A 
March 2010 Defense Personnel Records Information Retrieval System 
shows the Veteran's unit deployed to Mogadishu, Somalia.  The 
available records do not document any specific incidents with his 
unit, although the unit was in country during documented combat.  
His unit records were unavailable.  

The Board also finds the Veteran to be credible and consistent in 
his statements.  A review of the file shows the Veteran's 
statements do not conflict, are consistent with other records in 
the file and are fully supported by available records; all of 
these factors are considerations for the Board.  Caluza v. Brown, 
7 Vet. App. at 511.  An April 2007 statement from the Veteran's 
wife, who reported she works in the mental health field, also 
described the Veteran's symptoms and their impact on family life.  
At the Board hearing in July 2010, the Veteran discharged his 
weapon once in Iraq (Transcript, p 4).  He was currently 
receiving treatment at VA for his PTSD (Transcript p 5).  He 
acknowledged that the military had lost the records from his unit 
and said that when he moved from Baghdad to Tikrit he 


changed units (Transcript, p 7).  He stated he feared for his 
life from hostile or terrorist elements in both Somalia and in 
Iraq (Transcript, p 7-8).  

In conclusion, the Board has considered all evidence and finds 
that a grant of service connection for PTSD is appropriate in 
this case as all elements under 38 C.F.R. § 3.304(f) (2010) have 
been met.  Not only does the evidence establish that the Veteran 
participated in combat under § 3.304(f)(2), but also the 
stressors the Veteran described were related to fear of hostile 
military and terrorist activities in Iraq and Somalia, the 
stressors were confirmed by Dr. Stone, and the stressors were 
consistent with the places, types, and circumstances of the 
Veteran's service.  There is no clear and convincing evidence to 
the contrary.  


ORDER

Service connection for PTSD is granted, subject to the 
regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


